Exhibit 99.1 Nash-Finch Company Letterhead VIA OVERNIGHT CARRIER Wells Fargo Bank, National Association Sixth & Marquette N9303-120 Minneapolis, MN 55479 Re: Notice of Adjustment of Conversion Rate of the Senior Subordinated Convertible Notes Due 2035 To the Holders of our Senior Subordinated Convertible Notes Due 2035: Reference is made to the indenture, dated as of March15, 2005, as amended and supplemented by the First Supplemental Indenture, dated as of September 21, 2007 (the “Indenture”), by and between Nash-Finch Company (the “Company”), as issuer, and Wells Fargo Bank, National Association, as trustee (the “Trustee”), relating to the Company’s Senior Subordinated Convertible Notes Due 2035 (the “Notes”). Capitalized terms used but not defined herein have the meanings ascribed to them in the Indenture. On each of April 25, 2011, July 18, 2011, November 7, 2011, February 28, 2012, April 23, 2012 and July 16, 2012, the Board of Directors of the Company declared a Common Stock dividend of $0.18 (collectively, the “New Dividends”). On an aggregated basis, the New Dividends have triggered a requirement under the Indenture that the Company adjust the Conversion Rate of the Notes pursuant to Section4.08(a)(5) of the Indenture. Pursuant to Section4.10 of the Indenture, the Company hereby gives notice to the holders of the Notes that the Conversion Rate at which shares of Common Stock will be delivered upon conversion will be adjusted to 9.7224 shares of Common Stock for each $1,000 principal amount of the Notes. The increased Conversion Rate was calculated for each of the New Dividends by multiplying the Conversion Rate in effect immediately prior to the close of business on the record date fixed for the determination of shareholders entitled to receive the most recent New Dividend, by a fraction, (i) the numerator of which was equal to the Current Market Price on such record date, and (ii) the denominator of which was equal to the Current Market Price on such record date less an amount equal to the quotient of (x)the Excess Dividend Amount and (y)the number of shares of Common Stock outstanding on such record date. Pursuant to Section4.09(b) of the Indenture, no adjustment of the Conversion Rate was required unless such adjustment resulted in an increase or decrease of at least 1% in the Conversion Rate as last adjusted; provided, however, that any adjustments that would be required to be made but for Section4.09(b) were carried forward and taken into account in any subsequent adjustment. The attached table outlines the calculation of the Conversion Rate for each of the New Dividends. Very truly yours, By: Name: Robert B. Dimond Title: EVP, CFO & Treasurer 1 NASH-FINCH COMPANY SENIOR SUBORDINATED CONVERTIBLE NOTES DUE 2035 Adjustment Of Conversion Rate Dividend Record Date 5/20/2011 8/19/2011 11/18/2011 3/9/2012 5/18/2012 8/24/2012 Dividend Payment Date 6/3/2011 9/2/2011 12/2/2011 3/23/2012 6/1/2012 9/7/2012 A Prior Conversion Rate (Previous Column B) 9.6224 9.6224 9.6224 9.6224 9.6224 9.6224 B Adjusted Conversion Rate (J if K > 1%) 9.6224 9.6224 9.6224 9.6224 9.6224 9.7224 C Calculated Conversion Rate carried forward (Previous J) 9.6224 9.6347 9.6492 9.6645 9.6803 9.6995 D Current Market Price (2) $ 35.37 29.97 28.37 27.64 22.76 19.10 E Dividend Per Share $ 0.1800 0.1800 0.1800 0.1800 0.1800 0.1800 F Dividend Threshold Amount $ 0.1350 0.1350 0.1350 0.1350 0.1350 0.1350 G Shares Outstanding 12,136,507 12,136,772 12,168,549 12,209,628 12,222,047 12,272,155 H Aggregate Cash Dividends Above Threshold (G*(E-F )) $ 546,142.82 546,154.74 547,584.71 549,433.26 549,992.12 552,246.98 I Fraction (D/(D-(H/G))) 1.0013 1.0015 1.0016 1.0016 1.0020 1.0024 J Calculated Conversion Rate (C*I) (1) 9.6347 9.6492 9.6645 9.6803 9.6995 9.7224 K Adjustment Percentage Change (J/A-1) 0.13% 0.28% 0.44% 0.60% 0.80% 1.04% (1) Not in effect until the accumulated change is greater than 1% (2) Average of the Closing Prices on the 10 consecutive Trading Days ending on record date 2
